Citation Nr: 0717077	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
undiagnosed illness manifested by fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to May 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

The veteran's undiagnosed illness manifested by fatigue is 
productive of no more than periods of low energy with some 
instances of severe fatigue and is not productive of symptoms 
which are nearly constant and which restrict routine daily 
activities by less than 25 percent of the pre-illness level.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for an undiagnosed illness manifested by fatigue have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. § 4.88b, Diagnostic Code 6354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of an undiagnosed illness 
manifested by fatigue.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of March 2004 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice did not 
predate the rating decision.

The Board notes that the VCAA notice of did not predate the 
rating decision.  In Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant and any error in timing was harmless error.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the notice letter and 
was given an ample opportunity to respond.  The veteran has 
not claimed any prejudice as a result of the timing of the 
VCAA notice.  A Supplemental Statement of the Case was issued 
after the VCAA notice.  This constitutes due process.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected undiagnosed illness 
disability is currently evaluated as 10 percent disabling 
under DC 8850-6354.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned. The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  Here, the veteran's service- 
connected undiagnosed illness is rated as analogous to 
chronic fatigue syndrome.

Under Diagnostic Code 6354, chronic fatigue syndrome symptoms 
(CFS) that wax and wane but result in periods incapacitation 
of at least one but less than two weeks total duration per 
year, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  38 C.F.R. § 4.88b, DC 
6354.  A 20 percent evaluation is warranted where there are 
CFS symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent disability rating is 
warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year. For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

After a full review of the evidence of record the Board finds 
that a rating in excess of 10 percent is not warranted for 
the service-connected undiagnosed illness manifested by 
fatigue.

In order to be entitled to a higher evaluation of 20 percent, 
the evidence must show that there are CFS symptoms which are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  Here the 
objective medical evidence does not reflect evidence that the 
veteran's symptoms rise to the level to warrant a 20 percent 
disability evaluation.

At a VA examination of August 2001 the veteran denied being 
physically impaired and stated that he could "run with the 
best of them."  At a VA examination of March 2003 the 
veteran reported fatigue that varied from day to day.  He 
reported that at times he had normal energy and other days he 
woke up tired.  While on other days, he would wake up feeling 
well and then a few hours later he felt extreme fatigue.  
Physical examination revealed 5/5 strength with good bulk and 
normal tone.  There was no evidence of neurological disease.  
An addendum to the VA examination of March 2003 notes a 
diagnosis of psychosis, not otherwise specified.  It was 
noted that the veteran was suffering form active psychotic 
symptoms, including auditory hallucinations and thought 
disorder.  It was noted the veteran was suffering form 
depression which affected his hygiene, grooming and general 
presentation.  

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of an evaluation 
in excess of 10 percent disabling.  The evidence simply does 
not show that the veteran has fatigue symptoms which are 
nearly constant and restrict daily activities by less than 25 
percent of the pre-illness level, or that he has symptoms 
which result in periods of incapacitation of between two and 
four weeks duration per year.  In fact, at the VA examination 
of August 2001 he reported being able to "run with the best 
of them."  No neurological findings have been found in the 
examinations.  While the veteran has reported feeling tired 
at times and having low energy, he has reported that his 
symptoms varied from day to day with some days feeling 
extreme fatigue while others just becoming tired.  

In summary, the evidence on file does not show that the 
veteran has had CFS symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level.  The evidence also does not show CFS 
symptoms which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and accordingly, it must be denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the foregoing reasons the Board finds that an evaluation 
in excess of 10 percent disabling for an undiagnosed illness 
manifested by fatigue is not warranted.




ORDER


Entitlement to a rating in excess of 10 percent disabling for 
an undiagnosed illness manifested by fatigue, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


